In an action for divorce, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, entered January 18, 1978, as (1) dismissed his counterclaim for divorce, (2) awarded custody of the parties’ minor child to the plaintiff, (3) awarded alimony and child support to the plaintiff, and (4) awarded exclusive possession of the marital residence to the plaintiff. Judgment affirmed insofar as appealed from, with costs. Special Term correctly dismissed defendant’s counterclaim for divorce based on cruel and inhuman treatment and granted plaintiff a divorce on the same ground. The court did not find any conduct on the part of the plaintiff which would make it unsafe or improper for the defendant to continue to cohabit with her and, on the record before us, we agree. Moreover, as the trial court possesses wide discretion to determine the issue of cruel and inhuman conduct, such determinations will not be lightly overturned by this tribunal (see Arnold v Arnold, 52 AD2d 546). We have considered defendant’s contentions regarding the award of custody of the infant child, the granting of alimony and child support, and the award of exclusive possession of the marital residence to the plaintiff, and have found them to be without merit. Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.